COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
DAVID TERCERO,                                              )
                                                                              )             
No.  08-04-00072-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )           
County Court at Law #1
THE STATE OF TEXAS,                                     )
                                                                              )          
of El Paso County, Texas
Appellee.                           )
                                                                              )              
(TC# 20030C04370)
                                                                              )
 
 
O
P I N I O N
 
This is an
attempted appeal from a conviction of assault, for which Appellant David
Tercero received a sentence of 12 months probation, 80 hours of community
service, and a probated fine of $450. 
The issue before this Court is whether Mr. Tercero timely filed his
notice of appeal.  We conclude that he
did not and dismiss the attempted appeal for want of jurisdiction.
The record
reflects that the trial court entered its judgment and imposed its sentence on
December 18, 2003.  No motion for new
trial was filed in this case.  Mr.
Tercero filed a notice of appeal on March 17, 2004.




A timely notice of
appeal is necessary to invoke the jurisdiction of this Court.  Olivo v. State, 918 S.W.2d 519, 522
(Tex.Crim.App. 1996).  Tex.R.App.P. 26.2(a) prescribes the
time period in which notice of appeal must be filed by the defendant in order
to perfect appeal in a criminal case:
(a)        By the Defendant.  The notice of appeal must be filed:
 
(1)        within 30 days after the day sentence is
imposed or suspended in open court, or after the day the trial court enters an
appealable order; or
 
(2)        within 90 days after the day sentence is
imposed or suspended in open court if the defendant timely files a motion for
new trial.
 
Therefore, a defendant=s notice of appeal is timely if filed
within thirty days after the day the trial court enters an appealable order or
after the day sentence is imposed.  Tex.R.App.P. 26.2(a); Olivo, 918
S.W.2d at 522.  Rule 26.3 allows for an exception:  The appellate court may extend the time to
file the notice of appeal if, within fifteen days after the deadline for filing
the notice of appeal, the party:  (a)
files in the trial court the notice of appeal; and (b) files in the appellate
court a motion complying with Rule 10.5(b), reasonably explaining the need for
the extension of time.  Tex.R.App.P. 26.3; Tex.R.App.P. 10.5(b)(2).
The last date
allowed for timely filing of the notice of appeal was January 17, 2004, thirty
days after the day the trial court imposed its sentence.  Tex.R.App.P.
26.2(a)(1).  Mr. Tercero did not file his
notice of appeal until March 17, 2004 and did not file a motion for extension
of time.  Therefore, Mr. Tercero failed
to perfect this appeal.  Accordingly, we
dismiss the appeal for want of jurisdiction.
 
April
29, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)